In a proceeding under section 231-a of the Surrogate’s Court Act to fix the compensation of a discharged attorney for legal services rendered by him to the executrices of an estate, the executrices, the said attorney and the special guardian, appeal from, so much of a decree of the Surrogate’s Court, Westchester County, dated July 31, 1963, as fixed the compensation at $4,500, and directed the executrices to pay such sum, together with interest thereon from August 7, 1962. Decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the estate. In our opinion, under all the circumstances the Surrogate did not abuse his discretion in fixing the fee at the amount stated. Interest was properly includable from August 7, 1962, which may be considered the date of the demand for payment for the legal services rendered (Matter of Noble, 1 A D 2d 900). (For related appeal, see Orenstein v. Albert, 20 A D 2d 720.) Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.